IN THE COURT OF APPEALS OF IOWA

                                      No. 20-0385
                                  Filed April 14, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ALICIDES MANNY HERNANDEZ,
      Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Jefferson County, Gregory Milani

(plea) and Myron Gookin (sentence), Judges.



      Alicides Manny Hernandez appeals following his guilty plea to possession

of methamphetamine with intent to deliver and operating a motor vehicle with a

barred license. AFFIRMED.




      Christopher A. Clausen of Clausen Law Office, Ames, for appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee.




      Considered by Vaitheswaran, P.J., and Tabor and Ahlers, JJ.
                                         2


VAITHESWARAN, Presiding Judge.

      Alicides Manny Hernandez pled guilty to possession of methamphetamine

with intent to deliver and operating a motor vehicle with a barred license. See Iowa

Code §§ 124.401(1)(c)(6), 321.560, .561 (2019). The district court accepted the

plea and sentenced him to prison terms not exceeding ten years on the possession

count and two years on the driving count, to be served concurrently.

      On appeal, Hernandez contends the district court abused its discretion in

imposing sentence. See State v. Wickes, 910 N.W.2d 554, 572 (Iowa 2018)

(“When a sentence imposed by a district court falls within statutory parameters, we

presume it is valid and only overturn for an abuse of discretion or reliance on

inappropriate factors.“ (citation omitted)). He notes that the prosecutor cross-

examined a witness about facts unrelated to the facts underlying his plea, and the

court did not disavow those facts.

      A defendant must affirmatively show that the sentencing court relied on

improper evidence to overcome th[e] presumption of validity.” Id. Hernandez

essentially concedes he was unable to do so. Although the State introduced

extraneous information into the sentencing record, there is no indication that the

district court considered that information. In imposing sentence, the court cited

Hernandez’s criminal record, his use of drugs and alcohol in violation of the

conditions of pretrial supervision, his age of forty-nine, his part-time employment

and unstable housing situation, the absence of family ties to the area, and the

recommendation of the department of corrections.         These were appropriate

considerations.   See State v. Damme, 944 N.W.2d 98, 106 (Iowa 2020).

      AFFIRMED.